Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 07/11/2022 has been fully considered.  Claim 18 is amended, and claims 1-20 are pending.  Currently, claims 18-20 are withdrawn as non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2015/0111014 A1) as evidenced by Castiglione et al. (US 2003/0211291 A1), and further in view of Jain et al. (US 2005/0266228 A1).
Claims 1-3 and 9-11:  Crabb teaches a multilayer structure comprising a capstock layer, a tie layer and a substrate layer [0015].  The capstock layer meets the claimed backcoat layer, the tie layer meets the claimed film layer, and the substrate meets the claimed protector layer.  Crabb teaches the capstock layer comprises non-acrylic polymers [0016], and flame retardants and synergists {instant claim 2} [0032].  Evidence shows that synergists are also flame retardants, and there is nothing that indicates that these synergists are halogenated (see [0108] of Castiglione).  Crabb does not teach the use of adhesive to laminate the layers.  However, Jain teaches a durable, flexible and multilayer protective covering comprising a shell fabric, a first microporous film, a functional layer, a second microporous film and a backing material in the order thereof, wherein the functional layer is attached to the microporous films by discontinuous attachments (Fig. 3, [0033] and [0049]).  Jain further teaches the discontinuous attachments are discrete polyurethane {instant claim 3} adhesive dots, patters or points [0048].  Crabb and Jain are analogous art because they are from the same field of endeavor that is the multilayer laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the discontinuous and discrete polyurethane adhesive layer of Jain with the invention of Crabb, and the motivation for combining would be, as Jain suggested, to control airflow and transmission of gases [0048].
The claimed upholstery, mattress and/or cushioning material {instant claims 9-11} are not part of the claimed multilayer substrate, they are target materials for the multilayer substrate to be applied to in the future; therefore, they are considered but are not given patentable weight.
Claim 4:  Crabb teaches the tie layer comprises flame retardants and synergists [0032].  Evidence shows that synergists are also flame retardants, and there is nothing that indicates that these synergists are halogenated (see [0108] of Castiglione).
Claim 7:  With respect to the stiffness value of the multilayer structure, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the stiffness of the multilayer structure so as to control the flexibility of the multilayer structure.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  Boesch and Slaney, 205 USPQ 215.
Claim 8:  Crabb teaches the capstock layer can also contain carbon black or titanium dioxide [0032].  It is well established that carbon black provides a black color, and titanium dioxide provides a white color, and any one of these colors can be used to provide a marking layer which may be used to identify a layer if desired.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2015/0111014 A1), Castiglione et al. (US 2003/0211291 A1) and Jain et al. (US 2005/0266228 A1) as applied to claim 1 above, and further in view of Li et al. (US 2008/0160298 A1).
Crabb, Castiglione and Jain teach the claimed invention as set forth above.
Claim 5:  Crabb does not teach a thermoplastic polyurethane (TPU) material is used as the tie layer.  However, Li teaches a multilayer glazing assembly comprising a tie layer made of a thermoplastic polyurethane (TPU) [0019].  Crabb and Li are analogous art because they are from the same field of endeavor that is the multilayer laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the TPU tie layer of Li with the invention of Crabb, and the motivation for combining would be, as Li suggested, to provide a layer with exceptional ultraviolet stability, excellent transparency, good low temperature flexibility, excellent adhesive properties and wear performance, high peel strength, excellent hydrolysis and microbial resistance [0019].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2015/0111014 A1), Castiglione et al. (US 2003/0211291 A1) and Jain et al. (US 2005/0266228 A1) as applied to claim 1 above, and further in view of Fox et al. (US 2009/0255625 A1).
Crabb, Castiglione and Jain teach the claimed invention as set forth above.
Claim 6:  Crabb teaches the capstock layer may comprise additional materials [0032], but does not teach a phase change material as the additional material.  However, Fox teaches an article having multiple layers containing phase change materials contained in a layer [0057].  Crabb and Fox are analogous art because they are from the same field of endeavor that is the multilayer laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the phase change material of Fox with the invention of Crabb, and the motivation for combining would be, as Fox suggested, to provide a layer with stored heat energy resulting in a product that can feel cool or warm [0058].

Claims 12, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2015/0111014 A1) as evidenced by Castiglione et al. (US 2003/0211291 A1), and further in view of Jain et al. (US 2005/0266228 A1).
Claims 12 and 13:  Crabb teaches a multilayer structure comprising a capstock layer, a tie layer and a substrate layer [0015].  The capstock layer meets the claimed backcoat layer, the tie layer meets the claimed film layer, and the substrate meets the claimed protector layer.  Crabb teaches the capstock layer comprises non-acrylic polymers [0016], and flame retardants and synergists {instant claim 13} [0032].  Evidence shows that synergists are also flame retardants, and there is nothing that indicates that these synergists are halogenated (see [0108] of Castiglione).  Crabb does not teach the use of adhesive to laminate the layers.  However, Jain teaches a durable, flexible and multilayer protective covering comprising a shell fabric, a first microporous film, a functional layer, a second microporous film and a backing material in the order thereof, wherein the functional layer is attached to the microporous films by discontinuous attachments (Fig. 3, [0033] and [0049]).  Jain further teaches the discontinuous attachments are discrete polyurethane adhesive dots, patterns or points [0048].  There is nothing that discloses or suggests the discontinuous and discrete polyurethane adhesive layer resist the flexibility of the durable, flexible and multilayer protective covering.  Crabb and Jain are analogous art because they are from the same field of endeavor that is the multilayer laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the discontinuous and discrete polyurethane adhesive layer of Jain with the invention of Crabb, and the motivation for combining would be, as Jain suggested, to control airflow and transmission of gases [0048].
The claimed upholstery, mattress and/or cushioning material are not part of the claimed multilayer substrate, they are target materials for the multilayer substrate to be applied to in the future; therefore, they are considered but are not given patentable weight.
Claim 15:  Crabb teaches the capstock layer can also contain carbon black or titanium dioxide [0032].  It is well established that carbon black provides a black color, and titanium dioxide provides a white color, and any one of these colors can be used to provide a marking layer which may be used to identify a layer if desired.
Claim 17:  Crabb teaches polyolefin materials can be used to form the substrate layers ([0021] and [0024]), but does not teach the hydrostatic resistance value of the layer.  However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to select a polyolefin material with the claimed hydrostatic resistance value, and the motivation would be to control the water resistance property of the multilayer structure.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  Boesch and Slaney, 205 USPQ 215.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2015/0111014 A1), Castiglione et al. (US 2003/0211291 A1) and Jain et al. (US 2005/0266228 A1) as applied to claim 12 above, and further in view of Li et al. (US 2008/0160298 A1).
Crabb, Castiglione and Jain teach the claimed invention as set forth above.
Claim 14:  Crabb does not teach a thermoplastic polyurethane (TPU) material is used as the tie layer.  However, Li teaches a multilayer glazing assembly comprising a tie layer made of a thermoplastic polyurethane (TPU) [0019].  Crabb and Li are analogous art because they are from the same field of endeavor that is the multilayer laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the TPU tie layer of Li with the invention of Crabb, and the motivation for combining would be, as Li suggested, to provide a layer with exceptional ultraviolet stability, excellent transparency, good low temperature flexibility, excellent adhesive properties and wear performance, high peel strength, excellent hydrolysis and microbial resistance [0019].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2015/0111014 A1), Castiglione et al. (US 2003/0211291 A1) and Jain et al. (US 2005/0266228 A1) as applied to claim 12 above, and further in view of Fox et al. (US 2009/0255625 A1).
Crabb, Castiglione and Jain teach the claimed invention as set forth above.
Claim 16:  Crabb teaches the capstock layer may comprise additional materials [0032], but does not teach a phase change material as the additional material.  However, Fox teaches an article having multiple layers containing phase change materials contained in a layer [0057].  Crabb and Fox are analogous art because they are from the same field of endeavor that is the multilayer laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the phase change material of Fox with the invention of Crabb, and the motivation for combining would be, as Fox suggested, to provide a layer with stored heat energy resulting in a product that can feel cool or warm [0058].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2015/0111014 A1) as evidenced by Castiglione et al. (US 2003/0211291 A1), and further in view of Jain et al. (US 2005/0266228 A1) and Clarke et al. (WO 2017/072472 A1).
Claims 1-3 and 9-11:  Crabb teaches a multilayer structure comprising a capstock layer, a tie layer and a substrate layer [0015].  The capstock layer meets the claimed backcoat layer, the tie layer meets the claimed film layer, and the substrate meets the claimed protector layer.  Crabb teaches the capstock layer comprises non-acrylic polymers [0016], and flame retardants and synergists {instant claim 2} [0032].  Evidence shows that synergists are also flame retardants, and there is nothing that indicates that these synergists are halogenated (see [0108] of Castiglione).  Crabb does not teach the use of adhesive to laminate the layers.  However, Jain teaches a durable, flexible and multilayer protective covering comprising a shell fabric, a first microporous film, a functional layer, a second microporous film and a backing material in the order thereof, wherein the functional layer is attached to the microporous films by discontinuous attachments (Fig. 3, [0033] and [0049]).  Jain further teaches the discontinuous attachments are discrete polyurethane {instant claim 3} adhesive dots, patters or points [0048].  Crabb and Jain are analogous art because they are from the same field of endeavor that is the multilayer laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the discontinuous and discrete polyurethane adhesive layer of Jain with the invention of Crabb, and the motivation for combining would be, as Jain suggested, to control airflow and transmission of gases [0048].
Crabb teaches the multilayer structure can be used in many industries including furniture [0002], but does teach an upholstery, a mattress and/or a cushioning material as the furniture.  However, Clarke teaches repairing a region of a furniture upholstery using a multilayer self-adhesive patch (abstract and page 4, lines 3-10).  Crabb and Clarke are analogous art because they are from the same field of endeavor that is the multilayer material art.  It would have been obvious to a person of ordinary skill in the art before the effective fling date of the invention to combine the teaching of Clarke, (i.e., applying/adhering the multilayer structure onto a furniture) with the invention of Crabb, and the motivation for combining would be to repair the furniture.
The claimed upholstery, mattress and/or cushioning material {instant claims 9-11} are not part of the claimed multilayer substrate, they are target materials for the multilayer substrate to be applied to in the future; therefore, the types and dimensions of the furniture are considered but are not given patentable weight.
Claim 4:  Crabb teaches the tie layer comprises flame retardants and synergists [0032].  Evidence shows that synergists are also flame retardants, and there is nothing that indicates that these synergists are halogenated (see [0108] of Castiglione).
Claim 7:  With respect to the stiffness value of the multilayer structure, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the stiffness of the multilayer structure so as to control the flexibility of the multilayer structure.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  Boesch and Slaney, 205 USPQ 215.
Claim 8:  Crabb teaches the capstock layer can also contain carbon black or titanium dioxide [0032].  It is well established that carbon black provides a black color, and titanium dioxide provides a white color, and any one of these colors can be used to provide a marking layer which may be used to identify a layer if desired.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2015/0111014 A1), Castiglione et al. (US 2003/0211291 A1), Jain et al. (US 2005/0266228 A1) and Clarke et al. (WO 2017/072472 A1) as applied to claim 1 above, and further in view of Li et al. (US 2008/0160298 A1).
Crabb, Castiglione, Jain and Clarke teach the claimed invention as set forth above.
Claim 5:  Crabb does not teach a thermoplastic polyurethane (TPU) material is used as the tie layer.  However, Li teaches a multilayer glazing assembly comprising a tie layer made of a thermoplastic polyurethane (TPU) [0019].  Crabb and Li are analogous art because they are from the same field of endeavor that is the multilayer laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the TPU tie layer of Li with the invention of Crabb, and the motivation for combining would be, as Li suggested, to provide a layer with exceptional ultraviolet stability, excellent transparency, good low temperature flexibility, excellent adhesive properties and wear performance, high peel strength, excellent hydrolysis and microbial resistance [0019].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2015/0111014 A1), Castiglione et al. (US 2003/0211291 A1), Jain et al. (US 2005/0266228 A1) and Clarke et al. (WO 2017/072472 A1) as applied to claim 1 above, and further in view of Fox et al. (US 2009/0255625 A1).
Crabb, Castiglione, Jain and Clarke teach the claimed invention as set forth above.
Claim 6:  Crabb teaches the capstock layer may comprise additional materials [0032], but does not teach a phase change material as the additional material.  However, Fox teaches an article having multiple layers containing phase change materials contained in a layer [0057].  Crabb and Fox are analogous art because they are from the same field of endeavor that is the multilayer laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the phase change material of Fox with the invention of Crabb, and the motivation for combining would be, as Fox suggested, to provide a layer with stored heat energy resulting in a product that can feel cool or warm [0058].

Claims 12, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2015/0111014 A1) as evidenced by Castiglione et al. (US 2003/0211291 A1), and further in view of Jain et al. (US 2005/0266228 A1) and Clarke et al. (WO 2017/072472 A1).
Claims 12 and 13:  Crabb teaches a multilayer structure comprising a capstock layer, a tie layer and a substrate layer [0015].  The capstock layer meets the claimed backcoat layer, the tie layer meets the claimed film layer, and the substrate meets the claimed protector layer.  Crabb teaches the capstock layer comprises non-acrylic polymers [0016], and flame retardants and synergists {instant claim 13} [0032].  Evidence shows that synergists are also flame retardants, and there is nothing that indicates that these synergists are halogenated (see [0108] of Castiglione).  Crabb does not teach the use of adhesive to laminate the layers.  However, Jain teaches a durable, flexible and multilayer protective covering comprising a shell fabric, a first microporous film, a functional layer, a second microporous film and a backing material in the order thereof, wherein the functional layer is attached to the microporous films by discontinuous attachments (Fig. 3, [0033] and [0049]).  Jain further teaches the discontinuous attachments are discrete polyurethane adhesive dots, patterns or points [0048].  There is nothing that discloses or suggests the discontinuous and discrete polyurethane adhesive layer resist the flexibility of the durable, flexible and multilayer protective covering.  Crabb and Jain are analogous art because they are from the same field of endeavor that is the multilayer laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the discontinuous and discrete polyurethane adhesive layer of Jain with the invention of Crabb, and the motivation for combining would be, as Jain suggested, to control airflow and transmission of gases [0048].
Crabb teaches the multilayer structure can be used in many industries including furniture [0002], but does teach an upholstery, a mattress and/or a cushioning material as the furniture.  However, Clarke teaches repairing a region of a furniture upholstery using a multilayer self-adhesive patch (abstract and page 4, lines 3-10).  Crabb and Clarke are analogous art because they are from the same field of endeavor that is the multilayer material art.  It would have been obvious to a person of ordinary skill in the art before the effective fling date of the invention to combine the teaching of Clarke, (i.e., applying/adhering the multilayer structure onto a furniture) with the invention of Crabb, and the motivation for combining would be to repair the furniture.
The claimed upholstery, mattress and/or cushioning material are not part of the claimed multilayer substrate, they are target materials for the multilayer substrate to be applied to in the future; therefore, the types and dimensions of the furniture are considered but are not given patentable weight.
Claim 15:  Crabb teaches the capstock layer can also contain carbon black or titanium dioxide [0032].  It is well established that carbon black provides a black color, and titanium dioxide provides a white color, and any one of these colors can be used to provide a marking layer which may be used to identify a layer if desired.
Claim 17:  Crabb teaches polyolefin materials can be used to form the substrate layers ([0021] and [0024]), but does not teach the hydrostatic resistance value of the layer.  However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to select a polyolefin material with the claimed hydrostatic resistance value, and the motivation would be to control the water resistance property of the multilayer structure.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  Boesch and Slaney, 205 USPQ 215.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2015/0111014 A1), Castiglione et al. (US 2003/0211291 A1), Jain et al. (US 2005/0266228 A1) and Clarke et al. (WO 2017/072472 A1) as applied to claim 12 above, and further in view of Li et al. (US 2008/0160298 A1).
Crabb, Castiglione, Jain Clarke teach the claimed invention as set forth above.
Claim 14:  Crabb does not teach a thermoplastic polyurethane (TPU) material is used as the tie layer.  However, Li teaches a multilayer glazing assembly comprising a tie layer made of a thermoplastic polyurethane (TPU) [0019].  Crabb and Li are analogous art because they are from the same field of endeavor that is the multilayer laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the TPU tie layer of Li with the invention of Crabb, and the motivation for combining would be, as Li suggested, to provide a layer with exceptional ultraviolet stability, excellent transparency, good low temperature flexibility, excellent adhesive properties and wear performance, high peel strength, excellent hydrolysis and microbial resistance [0019].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crabb et al. (US 2015/0111014 A1), Castiglione et al. (US 2003/0211291 A1), Jain et al. (US 2005/0266228 A1) and Clarke et al. (WO 2017/072472 A1) as applied to claim 12 above, and further in view of Fox et al. (US 2009/0255625 A1).
Crabb, Castiglione, Jain and Clarke teach the claimed invention as set forth above.
Claim 16:  Crabb teaches the capstock layer may comprise additional materials [0032], but does not teach a phase change material as the additional material.  However, Fox teaches an article having multiple layers containing phase change materials contained in a layer [0057].  Crabb and Fox are analogous art because they are from the same field of endeavor that is the multilayer laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the phase change material of Fox with the invention of Crabb, and the motivation for combining would be, as Fox suggested, to provide a layer with stored heat energy resulting in a product that can feel cool or warm [0058].

Response to Arguments
Applicant’s argument is based on that the combinations proposed by the Office Action do not disclose or suggest the claimed protector layer/film layer interface of the discrete and non-continuous regions of the adhesive layer, as recited in the claims.  Applicant further explained that as shown in Figure 3 of Jain, while microporous films 12 and 13 are attached to functional material 11 through discontinuous attachments 14, the microporous films 12 and 13 do not touch the functional material 11; and that Figure clearly shows a gap between these layers.  This argument is not persuasive for the following reason(s).  There is nothing, in Jain, that expressly discloses or even suggests the thickness of the adhesive (discontinuous attachments) is thick enough and/or hard enough to create the alleged gap between layers.  Jain also teaches the protective covering is flexible which suggests the adhesive layer would not be hard enough to create the alleged gap.  Therefore, the claimed effect and physical property, i.e., the claimed interface would implicitly be achieved by the combinations proposed by the Office Action.
For the above reasons claims 1-17 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
August 22, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785